226 S.E.2d 220 (1976)
30 N.C. App. 110
J. H. BURWELL, Jr., Administrator of the Estate of James M. Wilkerson, Deceased
v.
William A. WILKERSON, single, et al.
No. 7629SC126.
Court of Appeals of North Carolina.
July 7, 1976.
Robert W. Wolf, Forest City, for petitioner-appellee.
*221 David H. Wagner, Winston-Salem, for respondents-appellants.
MARTIN, Judge.
Respondent appellants contend that the trial court erred in denying their motions to set aside and vacate the 9 May 1975 orders of confirmation. We find no merit to this assignment of error.
As Justice Copeland, speaking for our Supreme Court, recently stated in Sink v. Easter, 288 N.C. 183, 198, 217 S.E.2d 532, 541 (1975), ". . . a motion for relief under Rule 60(b) is addressed to the sound discretion of the trial court and appellate review is limited to determining whether the Court abused its discretion." Here, a careful and critical review of the trial court's order denying respondents' Rule 60 motion indicates that the findings of fact and conclusions of law are amply supported by the evidence, and we find no evidence whatsoever indicating the trial court abused its discretion and authority.
We have reviewed respondents' other contentions and find them also to be without merit.
The order below is
Affirmed.
BROCK, C. J., and BRITT, J., concur.